DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 20, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (Cite no. 1: WO 2012/162004); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  However, similar to the IDS filed on January 29, 2020 on Application No. 15/448,814, and corrected on February 25, 2020, it appears that Foreign Patent Document WO 2012/026145 was meant to be cited instead of WO 2012/162004.  WO 2012/026145 is cited on attached PTO-892, a copy of which can be found on Application No. 15/448,814.

Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 21-23: “rate of movement of the periphery of the thorax. wherein the diagnostic console evaluates” should be -- rate of movement of the periphery of the thorax, wherein the diagnostic console evaluates –
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of U.S. Patent No. 10,614,568 to Noji et al. in view of Nagatsuka et al. (U.S. Pub. No. 2010/0246925).
As to claim 1, Noji et al. claims a dynamic analysis system comprising: a diagnostic console which calculates at least one index value representing variation in a target portion of a human body from at least one dynamic image acquired by performing radiographic imaging to a subject containing the target portion, and evaluates flexibility of the target portion based on the calculated index value (See for example, Claim 1 at Col. 16 lines 8-14),
wherein the dynamic image is a breast dynamic image, the target portion is a lung field, and the diagnostic console calculates the index value representing variation in the lung field from the breast dynamic image, and evaluates the flexibility of the lung field based on the calculated index value representing the variation in the lung field (i.e., Claim 1 at Col. 16 lines 15-21), and
wherein the diagnostic console calculates from the dynamic image, as the index value representing the variation in the lung field, at least one of: a variation in density of a lung field region, a movement of a diaphragm, a movement of a periphery of a thorax, a rate of variation in density of the lung field region, a rate of movement of the diaphragm, and a rate of movement of the periphery of the thorax (See for example, Claim 6 at Col. 16 line 66 through Col. 17 line 7).
However, Noji et al. does not explicitly claims wherein the diagnostic console evaluates the lung field more flexible for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax.
	Nagatsuka et al. teaches a diagnostic console (i.e., “diagnosis console 3”, Paragraph [0108]) that evaluates the lung field more flexible (i.e., “it is possible to judge that the movement of the examination target part is not sufficient compared to a healthy body and that it is not functioning sufficiently”, Paragraph [0182]) for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax (i.e., Ventilation rate of the lungs based on the area ratio, Paragraphs [0162] and [0182]-[0183]).
Noji et al. and Nagatsuka et al. are combinable because they are from the field of digital medical image processing for feature extraction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Noji et al. by incorporating the diagnostic console evaluates the lung field more flexible for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax.
The suggestion/motivation for doing so would have been to enable a doctor to grasp in an easy manner whether or not the lung field is functioning sufficiently.
Therefore, it would have been obvious to combine Nagatsuka et al. with Noji et al. to obtain the invention as specified in claim 1.

	Claim 2					Noji et al.
2. The dynamic analysis system of claim 1,
wherein the diagnostic console extracts a signal of a certain temporal frequency component from the dynamic image, and calculates the variation in density of the lung field region and/or the rate of variation in density of the lung field region from the dynamic image from which the certain temporal frequency component is extracted.
2. The dynamic analysis system of claim 1,
wherein the diagnostic console extracts a signal of a certain temporal frequency component from the dynamic image, and calculates the variation in density of the lung field region and/or the rate of variation in density of the lung field region from the dynamic image from which the certain temporal frequency component is extracted (See Claim 2 at Col. 16 lines 43-49).



As to claim 3, Noji et al. does not explicitly claims wherein the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax (i.e., Paragraphs [0183]-[0184]).
Nagatsuka et al. teaches the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax.
Therefore, in view of Nagatsuka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noji et al. by incorporating the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax, in order to enable a doctor to grasp in an easy manner whether or not the lung field is functioning sufficiently.

	Claim 4					Noji et al.
4. The dynamic analysis system of claim 1, further comprising:
a storage device which stores a reference value of the index value in association with one or more of: height; weight; age; sex; respiratory strategy; volume of the lung field; area of the lung field; and respiratory rate,
wherein the diagnostic console evaluates the flexibility of the lung field based on comparison of the calculated index value with the reference value stored in the storage device, the reference value being associated with a test subject who becomes the subject of the dynamic image.


… a storage device which stores a reference value of the index value in association with one or more of: height; weight; age; sex; respiratory strategy; volume of the lung field; area of the lung field; and respiratory rate,
wherein the diagnostic console evaluates the flexibility of the lung field based on comparison of the calculated index value with the reference value stored in the storage device, the reference value being associated with a test subject who becomes the subject of the dynamic image (See Claim 1 at Col. 16 lines 31-40)


	Claim 5					Noji et al.
5. The dynamic analysis system of claim 1,
wherein the diagnostic console calculates from at least two regions set in a lung field region in the dynamic image, as further index values, a variation in density in each of the regions or a rate of variation in density in each of the regions, and evaluates the flexibility of the lung field based on comparison between the index values calculated from the at least two regions.
4. The dynamic analysis system of claim 1,
wherein the diagnostic console calculates from at least two regions set in a lung field region in the dynamic image, as further index values, a variation in density in each of the regions or a rate of variation in density in each of the regions, and evaluates the flexibility of the lung field based on comparison between the index values calculated from the at least two regions (See Claim 4 at Col. 16 lines 53-59).


	Claim 6					Noji et al.
6. The dynamic analysis system of claim 1,
wherein the diagnostic console calculates the index values each representing variation in the lung from the respective dynamic images acquired by imaging the identical subject at different times, and evaluates the flexibility of the lung field based on comparison between the calculated index values.
5. The dynamic analysis system of claim 1,
wherein the diagnostic console calculates the index values each representing variation in the lung from the respective dynamic images acquired by imaging the identical subject at different times, and evaluates the flexibility of the lung field based on comparison between the calculated index values (See Claim 5 at Col. 16 lines 60-65).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (U.S. Pub. No. 2013/0156267) in view of Nagatsuka et al. (U.S. Pub. No. 2010/0246925).
As to claim 1, Muraoka et al. teaches a dynamic analysis system (i.e., “diagnosis assistance system”, Abstract) comprising:
a diagnostic console (i.e., “diagnostic console 3”, Paragraph [0075]) which calculates at least one index value (i.e., “the obtained waveforms are analyzed, and feature quantities (feature quantities of other than the time changes) indicating the motion of the entire lung field and the motion of each sub-region are further calculated (Step S208)”, Paragraph [0137]) representing variation in a target portion of a human body (i.e., “lung field regions”, Paragraph [0109]) from at least one dynamic image acquired by performing radiographic imaging to a subject containing the target portion (i.e., “dynamic images”, Paragraph [0057]), and evaluates flexibility of the target portion based on the calculated index value (i.e., “index indicating lung hardness”, Paragraph [0149]; and “index indicating lung softness (lung compliance)”, Paragraph [0153]),
wherein the dynamic image is a breast dynamic image (i.e., “chest portion”, Paragraph [0057]), the target portion is a lung field (i.e., “lung field regions”, Paragraph [0109]), and the diagnostic console calculates the index value representing variation in the lung field from the breast dynamic image (i.e., Paragraphs [0136]-[0137]), and evaluates the flexibility of the lung field based on the calculated index value representing the variation in the lung field (i.e., “index indicating lung hardness”, Paragraph [0149]; and “index indicating lung softness (lung compliance)”, Paragraph [0153]),
wherein the diagnostic console calculates from the dynamic image, as the index value representing the variation in the lung field, at least one of: a variation in density of a lung field region, a movement of a diaphragm, a movement of a periphery of a thorax, a rate of variation in density of the lung field region, a rate of movement of the diaphragm, and a rate of movement of the periphery of the thorax (i.e., “A resultant obtained by performing such low-pass filter processing for the time change of the average signal value of each sub-region is a feature quantity indicating the motion (ventilation) of each sub-region”, Paragraph [0136]),
However, Muraoka et al. does not explicitly disclose wherein the diagnostic console evaluates the lung field more flexible for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax.
Nagatsuka et al. teaches a diagnostic console (i.e., “diagnosis console 3”, Paragraph [0108]) that evaluates the lung field more flexible (i.e., “it is possible to judge that the movement of the examination target part is not sufficient compared to a healthy body and that it is not functioning sufficiently”, Paragraph [0182]) for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax (i.e., Ventilation rate of the lungs based on the area ratio, Paragraphs [0162] and [0182]-[0183]).
Muraoka et al. and Nagatsuka et al. are combinable because they are from the field of digital medical image processing for feature extraction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Muraoka et al. by incorporating the diagnostic console evaluates the lung field more flexible for the larger variation in density of the lung field region, the larger movement of the diaphragm, or the larger movement of the periphery of the thorax.
The suggestion/motivation for doing so would have been to enable a doctor to grasp in an easy manner whether or not the lung field is functioning sufficiently.
Therefore, it would have been obvious to combine Nagatsuka et al. with Muraoka et al. to obtain the invention as specified in claim 1.

As to claim 2, Muraoka et al. teaches wherein the diagnostic console extracts a signal of a certain temporal frequency component from the dynamic image (i.e., “a waveform showing a time change thereof is created (Step S207)”, Paragraph [0136]), and
calculates the variation in density of the lung field region and/or the rate of variation in density of the lung field region from the dynamic image from which the certain temporal frequency component is extracted (i.e., “the obtained waveforms are analyzed, and feature quantities (feature quantities of other than the time changes) indicating the motion of the entire lung field and the motion of each sub-region are further calculated (Step S208)”, Paragraph [0137]).

As to claim 3, Muraoka et al. does not explicitly disclose wherein the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax.
Nagatsuka et al. teaches the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax (i.e., Paragraphs [0183]-[0184]).
Therefore, in view of Nagatsuka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noji et al. by incorporating the diagnostic console evaluates the lung field more flexible for the higher rate of variation in density of the lung field region, the higher rate of movement of the diaphragm, or the higher rate of movement of the periphery of the thorax, in order to enable a doctor to grasp in an easy manner whether or not the lung field is functioning sufficiently.

As to claim 4, Muraoka et al. teaches a storage device (i.e., “storage unit 32”, Paragraph [0189]) which stores a reference value of the index value in association with one or more of: height; weight; age; sex; respiratory strategy; volume of the lung field; area of the lung field; and respiratory rate (i.e., “threshold values corresponding to the sex, the age, the stature and the weight are prestored as a table in the storage unit 32”, Paragraph [0189]), wherein the diagnostic console evaluates the flexibility of the lung field based on comparison of the calculated index value with the reference value stored in the storage device, the reference value being associated with a test subject who becomes the subject of the dynamic image (i.e., “based on the patient information (sex, age, stature, weight) inputted in step S1 of FIG. 2, a corresponding threshold value is read out, and is used for the determination of the state of the disease”, Paragraph [0189]).

As to claim 5, Muraoka et al. teaches wherein the diagnostic console calculates from at least two regions set in a lung field region in the dynamic image, as further index values, a variation in density in each of the regions or a rate of variation in density in each of the regions (i.e., “dispersion of the amplitudes obtained from the sub-regions in the lung field is calculated”, Paragraph [0186]).
However, Muraoka et al. does not explicitly disclose the diagnostic console evaluates the flexibility of the lung field based on comparison between the index values calculated from the at least two regions.
Nagatsuka et al. teaches the diagnostic console evaluates the flexibility of the lung field based on comparison between the index values calculated from the at least two regions (See for example, Paragraphs [0254]-[0256]).
Therefore, in view of Nagatsuka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka et al. by incorporating the evaluation of the flexibility of the lung field based on comparison between the index values calculated from the at least two regions, in order to provide the doctor changes at different portions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. in view of Nagatsuka et al. as applied to claim 1 above, and further in view of Mizuno (U.S. Pub. No. 2011/0243403).  The teachings of Muraoka et al. and Nagatsuka et al. have been discussed above.
As to claim 6, Muraoka et al. and Nagatsuka et al. do not explicitly disclose wherein the diagnostic console calculates the index values each representing variation in the lung from the respective dynamic images acquired by imaging the identical subject at different times, and evaluates the flexibility of the lung field based on comparison between the calculated index values.
Mizuno teaches a diagnostic console (i.e., “image processing workstation 3”, Paragraph [0056]) that calculates the index values each representing variation in the lung from the respective dynamic images acquired by imaging the identical subject at different times (See for example, “(i) An amount of temporal variation of evaluation value obtained in each item above”, Paragraph [0094]; and “difference in evaluation value of each item described above obtained from a plurality of images/measurement values captured/measured at different times is used as the evaluation value”, Paragraph [0095]), evaluates the flexibility of the lung field based on comparison between the calculated index values (i.e., “difference in evaluation value of each item described above obtained from a plurality of images/measurement values captured/measured at different times is used as the evaluation value”, Paragraph [0095]).
Muraoka et al., Nagatsuka et al. and Mizuno are combinable because they are from the field of digital medical image processing for feature extraction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Muraoka et al. and Nagatsuka et al. by incorporating the diagnostic console calculates the index values each representing variation in the lung from the respective dynamic images acquired by imaging the identical subject at different times, and evaluates the flexibility of the lung field based on comparison between the calculated index values.
The suggestion/motivation for doing so would have been to improve diagnosis accuracy and efficiency.
Therefore, it would have been obvious to combine Mizuno with Muraoka et al. and Nagatsuka et al. to obtain the invention as specified in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664